JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00348-CV

           DAVID COLE D/B/A FINANCIAL FUNDING GROUP, Appellant

                                           V.

                              HUNG NGUYEN, Appellee

   Appeal from the 270th District Court of Harris County. (Tr. Ct. No. 2012-65954).

       Appellant, David Cole d/b/a Financial Funding Group, has neither established
indigence nor paid, or made arrangements to pay, all the required fees. Further, appellant
has not paid or made arrangements to pay the fee for preparing the clerk’s record. After
being notified that this appeal was subject to dismissal, appellant did not adequately
respond. It is therefore CONSIDERED, ADJUDGED, and ORDERED that the appeal
be dismissed.

       The Court orders that the appellant, David Cole d/b/a Financial Funding Group,
pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered October 29, 2015.
Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and
Lloyd.